Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.607 Filed 11/25/20 Page 1 of 17




                      Declaration of Eric Quinnell

       1.    My name is Dr. Eric Quinnell. I am over 18 years of age,
 and Iam competent to testify in this action. All of the facts stated
 herein are true and based on my personal knowledge. All scientific
 conclusions herein are made to a reasonable degree of scientific
 certainty in my fields of expertise.

      2.    I received a Bachelor of Science Degree in Engineering in
 May of 2004, aMaster of Science in Circuit Design in May of 2006, and a
 Doctorate in Computer Arithmetic in May of 2007, all from The
 University of Texas at Austin.

       3.    I have extensive professional experience as an engineer
 designing and leading teams engaged in various aspects of circuit
 architecture and processing. In this capacity, I frequently engage in
 complex and sophisticated predictive mathematical modeling and
 statistical analysis. I am required to prepare reports and analysis on
 the same for presentations to executives and other decision makers. I
 make this declaration in my personal capacity.
 Executive Summary
       4.    I was asked to analyze the results of the 2020 General
 Election in Wayne and Oakland Counties,Michigan to determine if
 there were any statistical anomalies in voting, and if so, to perform a
 predictive modeling analysis to analyze those anomalies.

       5.    When compared to the 2016 General Election Democrat to
 Republican voting ratio, the voting distribution gains for 2020 are well
 outside the 2016 ratio of a multiple of 1.24 for Wayne County (outside
 Detroit) and 1.19 for Oakland County.Specifically, for every one
 additional voter for President Donald J. Trump (“Trump”) over the full
 total from the 2016 General Election in e.g. Oakland County, former
 Vice-President Joseph R. Biden (“Biden”) gained 2.32 additional voters
 over the full total from 2016 in Wayne County (outside Detroit) and
 2.54 additional voters over the full total from 2016 in Oakland County.


                                      1
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.608 Filed 11/25/20 Page 2 of 17




        6.    At a county or district level of analysis, statistical anomalies
 appear in even greater ratios. For example, in the township of Livonia,
 Wayne County, which was a majority Republican county in the 2106
 General Election, showed Biden gain 3.2new voters to every 1 new
 Trump voter. Biden also achieved 97% of all additional new votes above
 2016General Election total vote sumLivonia, as well as achieved 151%
 more new votes than all total new registrations in the township, which
 is a significant mathematical curiosity.

       7.    Such local mathematical anomalies are not seen in all
 townships of both Wayne and Oakland Counties, but rather only a
 select few.

       8.     I constructed a mathematical model that subtracted out local
 statistical anomalies and renormalized them according to their 2016
 ratios, all while keeping pace with the additional turnout for Trump as
 a control. This allowed me to quantize a predicted number of anomalous
 votes per county, which are listed at the end of the Declaration. In all, I
 identified some 40,771 votes as statistically anomalous in Wayne
 County (outside Detroit), and some 46,125 votes in Oakland County.

 Data Set Selection
       9.   I retrieved publicly available data from
 thehttps://www.waynecounty.com/elected/clerk/election-
 results.aspxwebsite containing the official Wayne County 2016 and
 2020General Election Results. I also retrieved the publicly available
 Oakland County 2020General Election Results
 fromhttps://results.enr.clarityelections.com/MI/Oakland/105840/web.26
 4614/#/summaryand the 2016 results
 fromhttps://www.oakgov.com/clerkrod/elections/Pages/past-election-
 results.aspxwebsites as of November 24, 2020.




 Basic Methodology
                                       2
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.609 Filed 11/25/20 Page 3 of 17




       10. The anecdote of the 19th century French mathematician
 Henri Poincaré and a bread baker under his employ illustrate how one
 can use statistical inference to detect when agents are adjusting the
 data of the events under consideration. In particular, even if we only see
 part of behavior, we canoften infer the rest.

       11. Henri wished for a bakery he owned in Paris to produce
 bread that averaged 1kg in weight and provided capital accordingly to
 his baker. Every morning, the baker would bring bread to Henri, who,
 being a mathematician, would weigh the bread and record the weight in
 a log. After a year, Henri sued the baker for making bread consistently
 lighter than 1kg.

       12. Henri’s accusation was backed by the normal distribution of
 data (more commonly known as the “bell curve” or sometimes
 “Gaussian”) of natural variation across a year of different bread. Henri
 said that the average (or “mean”) of the weight of the bread was
 centered around 950g, and only weighing 1kg at a lower frequency.This
 means primitively that the weight of the bread he received was under
 the specified 1kg more than half the time.




                                      3
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.610 Filed 11/25/20 Page 4 of 17




       13. The baker admitted his scheme, paid a fine, and was given a
 second chance to start being honest while working for Henri’s bakery.
 The following year, the pattern repeated—the baker would bring bread
 to Henri, who would chart the weight. At the end of the year, Henri
 fired the baker for his continued scheme by showing him the plot of his
 newly logged bread-weight data.




                                      4
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.611 Filed 11/25/20 Page 5 of 17




       14. The baker, caught again, asked how Henri managed to root
 out the scheme with this new graph, as it clearly says the bread
 wasalwaysat least 1kg. What Henri noticed is that when he plotted the
 frequencies of weights of the loaves,he did not see a distribution,but
 instead just a tail. This plot is indicative of the baker throwing away all
 data pointsless than 1kg.Henri told the baker that he inferred he didn’t
 change his behavior, but merely always brought him the heaviest piece
 of bread in the day’s batch.

       15. Henri’s correct observation of the statistical anomaly in this
 particular anecdote is an abuse of the “tail of the curve”. In natural
 phenomena, nearly all repeated behaviors in nature have a universal
 variance—or a bell curve, albeit of different variants of shapes. History
 continues to show examples of such observable mathematical anomalies
 to the tail of a variance curve.

       16. In addition to the mean 1and the standard deviation 2, one
 can look at other statistics to get a sense of the shape of the

 “Mean” is the average value of a dataset.
 1

 “Standard Deviation” is the scale of fluctuations about the mean.
 2


                                         5
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.612 Filed 11/25/20 Page 6 of 17




 distribution. The next two are the skewness 3 and the kurtosis 4. These
 statistics are normalized by dividing by the standard deviation, so they
 are all of a comparable scale; the standard normal has a skewness of 0
 and a kurtosis of 3. As we often expect our data to be close to a normal
 distribution, significant deviations from these values can indicate an
 event that is statistically anomalous.

 Mathematical Signature of Differential Vote Gain Anomaly

       17. To set a baseline of the variability of vote pattern changes
 from the 2016 General Election, I plot the natural distribution of
 gain/lost votes per specific pricinct in a histogram plot for both Trump
 in Figure 1 and Biden in Figure 2 vote gains vs the 2016 General
 Election in the same areas. Oakland County is selected as a simpler
 example in the data shown:




 3
  “Skew” or the “3rd moment” is the expected value of the cube of the fluctuations
 about the mean divided by the standard deviation. This tells us which side of the
 distribution has more mass.
 4
  “Kurtosis” or the “4th moment” is the expected value of the fourth power of the
 fluctuations about the mean divided by the standard deviation, which informs us on
 how much of the tail is outside the main distribution.
                                         6
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.613 Filed 11/25/20 Page 7 of 17




                                      Trump Vote Gain over 2016
                                      Distribution per precinct
                            MEAN                             70.79
                            STDEV                            81.84
                             Skew                             0.61
                           Kurtosis                          11.67




 Figure 1. Trump Vote Gain Distribution vs 2016, Oakland County




                                      Biden Vote Gain over 2016
                                      Distribution per precinct
                           MEAN                              179.83
                           STDEV                               98.88
                            Skew                                1.43
                          Kurtosis                             10.43




                                              7
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.614 Filed 11/25/20 Page 8 of 17




 Figure 2. Biden Vote Gain Distribution vs 2016, Oakland County


       18. Further, by calculating the gain in votes for both Trump and
 Biden over the respective 2016 total from the same districts, the
 Democratic/Republican ratio (D/R ratio or DEM/GOP ratio) of added
 votes gained for Biden over Trump was a2.54x.
                                              Gained Votes over 2016 Average
                                              per Precinct, Oakland County
                                Trump                                   70.79
                                 Biden                                 179.83
                                   Diff                                109.04
                    2020 DEM/GOPNew                                       2.54
                        Vote Gain Ratio
                                     %                              72D / 28R
                   2016 DEM/GOP Ratio                                    1.19
                                     %                              54D / 46R




                                               8
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.615 Filed 11/25/20 Page 9 of 17




       19. As an example of the anomalous vote gains above the norm,
 consider the township of Troy, broken into precincts. Nearly every
 single precinct first achieves the entire 2016 vote total for each party,
 but then a new population of votes skews excessively in favor of the
 Biden vote – resulting in a “new vote population” that is voting 82 D /
 20 Rratio in a township that as recent as 2016 was almost evenly split
 at 51 D/ 49 R. Additionally, the votes gained by Biden well outpace even
 the new registrations in the township – gaining 109% of the new
 registered voters and 98% of the new votes above 2016.
                  2016                                                                2020 Gain
                                                                                      New        New        New           New                Gain         Dem % of New Dem % of New
       Precinct            Trump         Clinton Total          Dem/Rep      % Dem    Trump      Biden      Total         Registered         Dem/Rep      Registered   Votes
       Troy, Precinct 1            462        434         944         0.94      46%         40       226            230                199         5.65           114%          98%
       Troy, Precinct 2            805        792        1680         0.98      47%         53       231            217                189         4.36           122%         106%
       Troy, Precinct 3            791        572        1446         0.72      40%        137       270            343                337         1.97            80%          79%
       Troy, Precinct 4            974        998        2064         1.02      48%         48       350            341                273         7.29           128%         103%
       Troy, Precinct 5            683        453        1193         0.66      38%         18       120            104                 72         6.67           167%         115%
       Troy, Precinct 6            204        177         402         0.87      44%         19        55             61                 40         2.89           138%          90%
       Troy, Precinct 7            571        625        1251         1.09      50%         49       197            201                184         4.02           107%          98%
       Troy, Precinct 8            536        731        1337         1.36      55%         29       153            125                 68         5.28           225%         122%
       Troy, Precinct 9            843        746        1683         0.88      44%        134       188            254                216         1.40            87%          74%
       Troy, Precinct 10           760        673        1518         0.89      44%         21       306            263                273        14.57           112%         116%
       Troy, Precinct 11           754        680        1496         0.90      45%        -12       183            123                 87       -15.25           210%         149%
       Troy, Precinct 12           523        534        1103         1.02      48%         56       128            155                137         2.29            93%          83%
       Troy, Precinct 13           939       1037        2112         1.10      49%         37       312            251                217         8.43           144%         124%
       Troy, Precinct 14           763        679        1508         0.89      45%         50       244            249                270         4.88            90%          98%
       Troy, Precinct 15           695        687        1443         0.99      48%          2       288            254                200       144.00           144%         113%
       Troy, Precinct 16           549        599        1223         1.09      49%         60       197            205                224         3.28            88%          96%
       Troy, Precinct 17           746        830        1644         1.11      50%        -35       219            133                139        -6.26           158%         165%
       Troy, Precinct 18           618        529        1208         0.86      44%        -14       177            127                111       -12.64           159%         139%
       Troy, Precinct 19           595        531        1189         0.89      45%        -32       224            157                 73        -7.00           307%         143%
       Troy, Precinct 20           812        766        1647         0.94      47%         24       267            246                198        11.13           135%         109%
       Troy, Precinct 21           486        536        1096         1.10      49%         67       194            214                213         2.90            91%          91%
       Troy, Precinct 22           838       1008        1941         1.20      52%         82       320            329                325         3.90            98%          97%
       Troy, Precinct 23           866        954        1908         1.10      50%        124       344            403                380         2.77            91%          85%
       Troy, Precinct 24           801        669        1554         0.84      43%        181       178            311                295         0.98            60%          57%
       Troy, Precinct 25           724        802        1604         1.11      50%        153       216            329                363         1.41            60%          66%
       Troy, Precinct 26           616        699        1421         1.13      49%        120       332            369                330         2.77           101%          90%
       Troy, Precinct 27           404        671        1131         1.66      59%        128       150            246                280         1.17            54%          61%
       Troy, Precinct 28           380        679        1109         1.79      61%         60       155            173                149         2.58           104%          90%
       Troy, Precinct 29           840        885        1848         1.05      48%         35       236            179                168         6.74           140%         132%
       Troy, Precinct 30           202        199         425         0.99      47%        -12        81             56                 27        -6.75           300%         145%
       Troy, Precinct 31           319        238         590         0.75      40%         24       136            141                 95         5.67           143%          96%
                                                                                      New        New        New           New                Gain         Dem % of New Dem % of New
       Precinct            Trump         Clinton Total          Dem/Rep      % Dem    Trump      Biden      Total         Registered         Dem/Rep      Registered   Votes
       TOTAL                   20099        20413         42718      1.02       48%       1646       6677       6789                 6132          4.06           109%          98%
                                                    2016 Troy                                                             2020 Troy Gain
                                                    Dem/Rep 51D / 49R                                                     Dem/Rep         80D / 20R




       20. For completeness, I now list the similar observations for
 Wayne County, specifically in the townships outside Detroit. The D/R
 ratioof added votes gained for Biden over Trump in this area was a
 2.32x.

                                                                              Gained Votes over 2016 Average

                                                                                9
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.616 Filed 11/25/20 Page 10 of 17




                                       per Precinct, Wayne County
                                       (outside Detroit)
                             Trump                               79.85
                              Biden                            185.41
                                Diff                           105.56
                 2020 DEM/GOP New                                 2.32
                     Vote Gain Ratio
                                  %                         70D / 30R
                2016 DEM/GOP Ratio                               1.24
                                  %                         55D / 45R



       21. As an example of the anomalous vote gains above the norm
 in Wayne County,consider the township of Livonia, broken into
 precincts. Nearly every single precinct first achieves the entire 2016
 vote total for each party, but then a new population of votes skews
 excessively in favor of the Biden vote – resulting in a “new vote
 population” that is voting 76 D / 24 R ratio in a township that as recent
 as 2016 was Republican. Additionally, the votes gained by Biden well
 outpace even the new registrations in the township – gaining 151% of
 the new registered voters and 97% of the new votes above 2016.




                                       10
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.617 Filed 11/25/20 Page 11 of 17




                  2016                                                     2020 Gain
                                                                                     New        New        New            Gain    Dem % of New     Dem % of
       Precinct          Trump     Clinton Total         Dem/Rep % Dem     New Trump Biden      Total      Registered     Dem/Rep Registered       New Votes
       Livonia Pct 1A        650       783        1558       1.20    50%           119   263         310            272        2.21          97%         85%
       Livonia Pct 1B        310       348         706       1.12    49%            51   106         137             94        2.08         113%         77%
       Livonia Pct 2A        630       634        1337       1.01    47%            58   214         230            158        3.69         135%         93%
       Livonia Pct 3A        467       492        1035       1.05    48%            64   125         132            105        1.95         119%         95%
       Livonia Pct 3B        854       722        1680       0.85    43%            87   183         214            132        2.10         139%         86%
       Livonia Pct 4A       1034       834        1961       0.81    43%            44   233         217            137        5.30         170%        107%
       Livonia Pct 7A        823       638        1514       0.78    42%            31   164         168            102        5.29         161%         98%
       Livonia Pct 8A        752       398        1212       0.53    33%            20   134         123             71        6.70         189%        109%
       Livonia Pct 8B        598       426        1082       0.71    39%            18   135         114             30        7.50         450%        118%
       Livonia Pct 9A        947       635        1651       0.67    38%            12   264         238            146       22.00         181%        111%
       Livonia Pct 10A       615       478        1168       0.78    41%            47   153         152            105        3.26         146%        101%
       Livonia Pct 11A       797       715        1625       0.90    44%            53   218         193             95        4.11         229%        113%
       Livonia Pct 12A       544       671        1293       1.23    52%            78   159         183            146        2.04         109%         87%
       Livonia Pct 13A       637       709        1426       1.11    50%            44   180         177            131        4.09         137%        102%
       Livonia Pct 14A       755       721        1582       0.95    46%            53   163         143             60        3.08         272%        114%
       Livonia Pct 15A       732       563        1361       0.77    41%            74   140         181            114        1.89         123%         77%
       Livonia Pct 16A       713       506        1294       0.71    39%            84   133         176            106        1.58         125%         76%
       Livonia Pct 16B       479       408         961       0.85    42%            46    85          83             44        1.85         193%        102%
       Livonia Pct 178       646       493        1219       0.76    40%           114   226         287            297        1.98          76%         79%
       Livonia Pct 17A       732       488        1284       0.67    38%           -61   136          42           -111       -2.23        -123%        324%
       Livonia Pct 18A       884       597        1552       0.68    38%            57   161         171             88        2.82         183%         94%
       Livonia Pct 19A       674       494        1244       0.73    40%            57   148         158            103        2.60         144%         94%
       Livonia Pct 19B       768       598        1472       0.78    41%            69   183         181             68        2.65         269%        101%
       Livonia Pct 20A       861       602        1555       0.70    39%            32   208         183             90        6.50         231%        114%
       Livonia Pct 21A       715       566        1369       0.79    41%            39   219         207            100        5.62         219%        106%
       Livonia Pct 22A       712       576        1396       0.81    41%            33   223         192            119        6.76         187%        116%
       Livonia Pct 22B       592       486        1142       0.82    43%            32   128         125             86        4.00         149%        102%
       Livonia Pct 238       508       325         876       0.64    37%           119   390         498            524        3.28          74%         78%
       Livonia Pct 23A       579       550        1199       0.95    46%           -31   -89        -164           -315        2.87          28%         54%
       Livonia Pct 24B       492       591        1149       1.20    51%           102   235         313            182        2.30         129%         75%
       Livonia Pct 24A       535       610        1215       1.14    50%            69   126         155            161        1.83          78%         81%
       Livonia Pct 25A       358       358         784       1.00    46%            24   122         105            107        5.08         114%        116%
       Livonia Pct 31A       654       561        1286       0.86    44%            69   197         224            152        2.86         130%         88%
       Livonia Pct 31B       600       520        1199       0.87    43%            45   193         190            172        4.29         112%        102%
       Livonia Pct 32A       739       537        1345       0.73    40%            73   148         178            115        2.03         129%         83%
       Livonia Pct 33A       850       680        1616       0.80    42%            86   225         257            136        2.62         165%         88%
       Livonia Pct 34A       683       746        1532       1.09    49%            83   257         280            158        3.10         163%         92%
       Livonia Pct 34B       651       591        1345       0.91    44%            48   215         197            126        4.48         171%        109%
       Livonia Pct 34C       539       487        1107       0.90    44%            25   187         154            119        7.48         157%        121%
       Livonia Pct 35A       517       468        1085       0.91    43%            67   130         121             65        1.94         200%        107%
       Livonia Pct 35B       350       343         753       0.98    46%            28   144         135             62        5.14         232%        107%
       Livonia Pct 35C       330       315         703       0.95    45%            45   121         121             70        2.69         173%        100%
       Livonia Pct 36A       407       462         944       1.14    49%            62   145         163            151        2.34          96%         89%
       Livonia Pct 36B       534       469        1079       0.88    43%           104   165         219            142        1.59         116%         75%
                                                                                     New        New        New            Gain    Dem % of New     Dem % of
       Precinct          Trump     Clinton Total         Dem/Rep % Dem     New Trump Biden      Total      Registered     Dem/Rep Registered       New Votes
       TOTAL               28247      24194      55896      0.86     43%          2373   7595       7863           5015        3.20         151%         97%
                                              2016                                                         2020 Gain
                                              Dem/Rep 46D / 54R                                            Dem/Rep      76D / 24 R




 Predictive Model to Identify Mathematically Anomalous Vote
 Totals
       22. I constructed a reverse engineeredpredictive model to
 identify and correct where such anomalies existed at a precinct level by
 using the 2016 General Election D/R total ratio per precinct and
 comparing them to the same ratio in the same precinct in 2020. The
 Trump 2020 General Election vote gain distributions are used as a

                                                                     11
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.618 Filed 11/25/20 Page 12 of 17




 control for the increase in turnout (generally) in both counties as
 applied to both campaigns.The model is not presuming a standard
 normal distribution, but rather one with a mean that increases
 according to the 2016 General Election D/R ratio within a reasonable
 variance.

       23. To achieve this, I did not create a distribution model from
 scratch. Rather, I began with the actual Biden 2020 General Election
 vote distribution and corrected anomalies from the original, district by
 district, until the distribution targets were achieved.

      24. The difference between the raw 2020 General Election data
 and the reverse-engineered predictive model follows for Oakland
 County.
 The 2020 General Election Oakland County raw data results are below:


            2020 Actual Register Voted Biden Trump D/R
                        1035172 771991 434148 325971 1.33
               Turnout      75%           56%    42%


       The predicted model, holding turnout and 2016 General Election
 ratios consistent and correlated to the Trump baseline in the 2020
 General Election for Oakland County, are below:


    Total Predicted 2020 Register Voted     Biden    Trump   D/R    Excess
                                                                    Votes
                         1035172 750646 388023 325971          1.19 46,125
                 turnout     73%           52%    43%

 The difference between the 2020 General Election raw data and the
 predicted correction show exceedingly large vote block gains to only
 specific townships.




                                      12
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.619 Filed 11/25/20 Page 13 of 17




       25. The difference between the raw 2020 General Election data
 and the reverse-engineered predictive model follows for Wayne County
 (outside Detroit).
 The 2020 General Election Wayne County (outside Detroit) raw data
 results are below:


            2020 Actual Register Voted Biden Trump D/R
                         900050 620483 356234 251664 1.42
               Turnout    68.9%         57.4% 40.6%

       The predicted model, holding turnout and 2016 General Election
 ratios consistent and correlated to the Trump baseline in the 2020
 General Election for Wayne County (outside Detroit), are below:


    Total Predicted 2020 Register Voted     Biden   Trump    D/R    Excess
                                                                    Votes
                           900050 580056 315807 251664         1.25 40,771
                 turnout    64.4%         54.4% 43.4%

 Again, the difference between the 2020 General Election raw data and
 the predicted correction show exceedingly large vote block gains to only
 specific townships.


 Full Predictive List ofBiden Vote Gains Outside the Predicted
 Distribution in Wayne and Oakland Counties

       26. While some counties hold their 2016 ratio gains well within
 the historical variance and match the model perfectly, other counties or
 super districts stand out. Specifically, first in Oakland County,~266
 precinctsof ~434precincts (with someprecincts merged to average out
 redistricting) have a sum of ~46,125votes in excess ofthe predicted
 model. These votes are statistically anomalous.


                                      13
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.620 Filed 11/25/20 Page 14 of 17




       27. As an example, the top 6 set of townships in Oakland County
 significantly exceeding the predicted model are shown:


                                 Township Excess Votes

                                      Troy           4781
                                Royal Oak            4152
                                     Novi            3911
                           Farmington Hills          3598
                            Rochester Hills          3597
                                Bloomfield           2696

 With the aforementioned township of Troy listed like this:
               Township Precinct                Excess Votes
                                                above Prediction
                    Troy                                    4781
                            Troy, Precinct 1                 188
                            Troy, Precinct 2                 179
                            Troy, Precinct 3                 171
                            Troy, Precinct 4                 301
                            Troy, Precinct 5                 108
                            Troy, Precinct 6                  39
                            Troy, Precinct 7                 143
                            Troy, Precinct 8                 113
                            Troy, Precinct 9                   0
                            Troy, Precinct 10                287
                            Troy, Precinct 11                194
                            Troy, Precinct 12                 71
                            Troy, Precinct 13                271
                            Troy, Precinct 14                200
                            Troy, Precinct 15                286
                            Troy, Precinct 16                132
                            Troy, Precinct 17                258
                            Troy, Precinct 18                189
                            Troy, Precinct 19                253
                                         14
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.621 Filed 11/25/20 Page 15 of 17




                          Troy, Precinct 20                 244
                          Troy, Precinct 21                 120
                          Troy, Precinct 22                 221
                          Troy, Precinct 23                 207
                          Troy, Precinct 24                   0
                          Troy, Precinct 25                   0
                          Troy, Precinct 26                 196
                          Troy, Precinct 27                   0
                          Troy, Precinct 28                   0
                          Troy, Precinct 29                 199
                          Troy, Precinct 30                  93
                          Troy, Precinct 31                 118


       28. Repeating for Wayne County (outside Detroit),~266
 precinctsof ~434precincts (with someprecincts merged to average out
 redistricting) have a sum of ~46,125votes in excess of the predicted
 model. These votes are statistically anomalous.


       29. As an example, the top 6 set of townships in Wayne County
 (outside Detroit) significantly exceeding the predicted model are shown:
                             Township Excess
                                        Votes
                                Canton        5735
                                Livonia       5428
                               Redford        4159
                             Gr Pointe        3052
                                 Taylor       2891
                             Westland         2559

 With the aforementioned township of Livonia listed like this:




                                       15
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.622 Filed 11/25/20 Page 16 of 17




                 Township Precinct              Excess Votes
                                                above Prediction
                    Livonia                                  5428
                              Livonia Pct 1A                  120
                              Livonia Pct 1B                   49
                              Livonia Pct 2A                  156
                              Livonia Pct 3A                   58
                              Livonia Pct 3B                  109
                              Livonia Pct 4A                  198
                              Livonia Pct 7A                  140
                              Livonia Pct 8A                  123
                              Livonia Pct 8B                  122
                              Livonia Pct 9A                  256
                              Livonia Pct 10A                 116
                              Livonia Pct 11A                 170
                              Livonia Pct 12A                  63
                              Livonia Pct 13A                 131
                              Livonia Pct 14A                 112
                              Livonia Pct 15A                  83
                              Livonia Pct 16A                  73
                              Livonia Pct 16B                  46
                              Livonia Pct 178                 139
                              Livonia Pct 17A                  45
                              Livonia Pct 18A                 123
                              Livonia Pct 19A                 106
                              Livonia Pct 19B                 129
                              Livonia Pct 20A                 186
                              Livonia Pct 21A                 188
                              Livonia Pct 22A                 196
                              Livonia Pct 22B                 102
                              Livonia Pct 238                 314
                              Livonia Pct 23A                  60
                              Livonia Pct 24B                 112
                              Livonia Pct 24A                  47
                              Livonia Pct 25A                  98
                              Livonia Pct 31A                 138

                                        16
Case 2:20-cv-13134-LVP-RSW ECF No. 1-12, PageID.623 Filed 11/25/20 Page 17 of 17




                            Livonia Pct 31B                154
                            Livonia Pct 32A                 95
                            Livonia Pct 33A                156
                            Livonia Pct 34A                166
                            Livonia Pct 34B                171
                            Livonia Pct 34C                164
                            Livonia Pct 35A                 69
                            Livonia Pct 35B                117
                            Livonia Pct 35C                 78
                            Livonia Pct 36A                 75
                            Livonia Pct 36B                 74



 I declare under the penalty of perjury that the foregoing is true and
 correct.
       November 25, 2020
                                     _______________________________
                                            Eric Quinnell, Ph.D.




                                      17
